Citation Nr: 1507103	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  09-37 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for hepatitis with stomach problems has been received.  

2.  Entitlement to service connection for headaches.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1956 to April 1961.  

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2008 rating decision in which the RO found that new and material evidence had not been received to reopen the claims for service connection for hepatitis with stomach problems and headaches.  In January 2009, the Veteran submitted additional evidence, resulting in the RO issuing a February 2009 rating decision that again found that new and material evidence had not been submitted to reopen these two claims for service connection.  In February 2009, within a year of both rating decisions, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2009.  

In April 2014, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge; a copy of the transcript of the hearing is of record.  

In  June 2014, the Board reopened the Veteran's claim for service connection for headaches and remanded the claim for service connection, on the merits, along with the claim characterized as a request to reopen a previously denied claim for service connection for hepatitis with stomach problems, for further development.  After completing the requested actions,  the agency of original jurisdiction (AOJ) declined to reopen the   hepatitis claim and denied the headaches (as reflected in a December 2014 supplemental statement of the case (SSOC)), and returned these matters to the Board for further appellate consideration.  


This appeal is now being  processed utilizing the paperless,  Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.  

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and  38 C.F.R. § 20.900(c) (2014).  

As a final point, the Board again notes, as noted in the June 2014 Board remand, that, although the RO has characterized the issue of whether the contended hepatitis disability included stomach symptoms, the Board finds that it does not have jurisdiction over a separate claim of whether the Veteran has a distinct stomach/gastrointestinal disability due to service, to include under the diagnosis of gastroesophageal reflux disease (GERD).  The Veteran has contended that he has a separate stomach duality that is directly related to service, to include as due to food poisoning in service.  See Board Hearing Transcript (TR), page 16.  

That is, although the Veteran has reported that stomach symptoms are part of the symptoms he contends began in service, the claim that the RO developed and the Veteran perfected for appellate review included stomach symptoms only as a part of the contentions related to the hepatitis disability, and the Board has continued this characterization.  

The matter of service connection for a distinct stomach/gastrointestinal disability, to include GERD, is referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished.  

2.  In a February 1986 rating decision, the RO denied the Veteran's claim for service connection for hepatitis (noted as hepatitis with stomach problems); the Veteran filed an NOD as to this decision, but, after the issuance of an April 1986 SOC, the Veteran did not perfect his appeal with a  timely-filed substantive appeal.  

3.  Evidence associated with the claims file since the February 1986 denial, when considered by itself or in connection with evidence previously assembled, does not relate to unestablished fact necessary to substantiate the previously denied claim for service connection at issue, or  raise a reasonable possibility of substantiating the claim.  

4.  Available evidence does not indicate that chronic headaches or a headache disorder was shown in service, there is no persuasive evidence of chronic headaches for years after service, and the only competent, probative opinion to address whether there exists a medical relationship, or nexus, between current headaches and the Veteran's service weighs against the claim. 


CONCLUSIONS OF LAW

1.  The February 1986 rating decision in which the RO denied service connection for hepatitis (with stomach problems)  is final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

2.  As evidence received since the February 1986 final decision is not new and material, the criteria for reopening the previously denied claim for service connection for hepatitis (with stomach problems) are not met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  

3.  The criteria for service connection for headaches are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  

The Board notes that effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23.353-23.356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service (or, service-connected disability) and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As regards an application to reopen a previously denied claim, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  However, a November 2014 VA General Counsel opinion held that upon receipt of a claim to reopen a previously denied claim, VA is not required to provide notice of the information and evidence necessary to substantiate the particular factual element(s) that were found insufficient in the previous denial of the claim. VAOPGCPREC 6-2014 (Nov. 21, 2014).  

In this appeal, in an October 2008 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate his service connection claims, what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  This letter also provided general information pertaining to VA's assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations, consistent with Dingess/Hartman, and addressed what was necessary with respect to new and material evidence.  The December 2008 rating decision reflects the initial adjudication of the claims after issuance of this letter.  

Post-rating, a letter dated in July 2014 provided notice to the Veteran provided notice to the Veteran explaining what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  After issuance of this letter, and opportunity for the Veteran to respond, the December 2014 SSOC reflects the most recent adjudication of this claim.  The Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).  

The record also reflects that VA has made reasonable efforts to obtain or assist in obtaining all records relevant to the Veteran's claims.  Pertinent medical evidence associated with the claims file consists of service treatment records, post-service VA treatment records, and VA examinations and opinions.  Also of record and considered in connection with the appeal is the transcript of the Veteran's Board hearing, along with various written statements  provided by the Veteran, and his representative, on his behalf.  The Board finds that no additional RO action to further develop the record in connection with any matter herein decided, prior to appellate consideration, is required.  

Although the Veteran reported private hospitalization and treatment in the 1970s for headaches, he has not provided authorization to enable the Board to obtain any such records, on his behalf, nor has he provided the records, himself.  In fact, he indicated that these records were not available when he attempted to obtain them.  

As regards the Board hearing, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge in April 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the hearing was legally sufficient.  

Here, during the April 2014 hearing, the undersigned identified the issues on appeal and solicited testimony regarding the Veteran's in-service injuries and the current nature of his claimed disabilities as well as new information added to the record, which may constitute new and material evidence to reopen the Veteran's claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were fully explained.  See Bryant, 23 Vet. App. at 497.  Although the undersigned did not explicitly suggest the submission of any specific additional evidence, any omission in this regard was harmless.  As a result of the Veteran's testimony, the Board determined that further evidentiary development in the form of allowing the Veteran the opportunity to identify and submit any outstanding treatment records and obtaining VA treatment records were necessary.  

As noted above, the Board sought further development of the claims in a June 2014 remand.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In the June 2014 remand, the Board instructed the AOJ to obtain outstanding VA treatment records and Social Security Administration (SSA) records, request any additional information from the Veteran regarding medical treatment, and readjudicate the claims in an SSOC.  The AOJ sent a letter to the Veteran in July 2014 requesting information concerning medical treatment, to which the Veteran did not respond.  VA treatment records dated from February 1977 to present were obtained and associated with the claims file.  The Board attempted to obtain SSA records in July 2014; however, a response was received from SSA indicating that such records do not exist and further attempts to obtain them would be futile.  The Veteran was informed of such in a July 2014 letter.  The Veteran's claims were readjudicated in a December 2014 SSOC. 

Accordingly, the Board finds that the RO has substantially complied with the Board's remand directives, to the extent possible.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268, where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-06 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002 and 2014); 38 C.F.R. § 3.303 (2014).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, established that such was incurred in service.  38 C.F.R. § 3.303(d). 

A.  Request to Reopen
Service Connection Claim for Hepatitis

The Veteran's claim for service connection for hepatitis was previously denied in a February 1986 rating decision.  Following review of the Veteran's service treatment records (STRs), the RO determined  that the Veteran's in-service condition was acute and transitory without recurrence or chronic disability.  In March 1986, the Veteran filed an NOD, and, in April 1986, the RO issued an SOC.  However, the Veteran did not thereafter perfect his appeal with a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.302 (2014).  Thus, the February 1986 rating decision is  final as to the evidence then of record and may not be considered on the same factual basis.  See 38 U.S.C.A. § 7105(d); 38 C.F.R. § 3.104, 20.302, 20.1103.  

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In this case, the Veteran sought to reopen his claim for service connection for hepatitis in August 2008.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the claim is the February 1986 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-013 (1992).  

Evidence added to the claims file since the February 1986 rating decision includes VA treatment records and the report of an October 2012 VA contract examination for hepatitis; as well as the transcript of the Veteran's Board hearing, and various written statements provided by him and his representative, on his behalf. 

VA treatment records repeatedly note the Veteran's history of hepatitis diagnosis while in service; however, documented liver test results have been normal since 1994.  Prior to 1994, the only references to hepatitis indicate that such was diagnosed in service.  A June 1977 notation indicates that the Veteran had a history of hepatitis, which was now "weak."  Also, the October 2012 VA examiner opined that the Veteran had never been diagnosed with a liver condition.  The examiner noted that the Veteran had an acute illness with jaundice while in service that was diagnosed as infectious hepatitis; however, evaluation and test results do not indicate any hepatopathology residuals and serological tests for viral hepatitis here normal.  

The Board finds that while the above-cited medical evidence is "new," as it was not previously of record, it is not "material" in that it does not relate to an unestablished fact necessary to substantiate the claim.  In this regard, it does not document  evidence of hepatitis or hepatitis-related symptoms, to include stomach problem,, after the Veteran's in-service diagnosis.  Furthermore, the evidence added to the claims file since the February 1986 rating decision does not raise a reasonable possibility of substantiating the claim.  Instead, it tends to support the RO's February 1986 finding that the Veteran's in-service infectious hepatitis was acute and transitory, with no residuals shown.  

Furthermore, to whatever extent the hearing transcript and written statements added to the record reflect the Veteran and his representative's oral and/or written assertions that the Veteran has current hepatitis or residuals of in-service hepatitis, to include stomach problems,  the Board points out that such  assertions were before the RO at the time of the February 1986 decision, and hence, do not constitute "new" evidence for purposes of reopening the claim.  

In any event, however, the Board emphasizes that the matters of whether the Veteran has current disability residual to his in-service hepatitis are complex medical matters-the resolution of which requires education, training and expertise-and, thus, outside the realm of knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007) (providing that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer).  As neither the Veteran nor his representative is shown to have such education, training and expertise, neither is competent to opine on the matters on which this claim turns.  Therefore, such assertions, alone, even if new, cannot serve as a predicate to reopen the previously disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for hepatitis (with stomach problems) are not met, and the February 1986 rating decision denial of this claim remains final.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

B. Service Connection for Headaches

The Veteran contends that he hit his head in a pool while in basic training, which resulted in a hematoma that was removed during service.  The Veteran reports that he has experienced recurrent headaches since that time.  

The Board notes, initially, that a June 2008 letter indicates that some of the Veteran's service treatment records may have been destroyed in the 1973 fire at the National Personnel Records Center.  The Board notes that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim has been undertaken with this heightened duty in mind.  The case law, however, does not lower the legal standard for proving a claim but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996; Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (Court declined to apply an "adverse presumption: against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).  

The available service treatment records dated in November 1957 note the Veteran's complaint of a slight headache.  The remainder of the available in-service treatment records are silent as to any complaints, findings or diagnosis related to headaches.   

Post-service VA treatment records dated in June 1976 note vertigo headaches.  In February 1977, the Veteran reported recurrent headaches for five months.  No history of trauma was noted, and a skull X-ray was normal.  The diagnosis was questionable tension headaches with unknown etiology.  It was noted that the Veteran was treated at several outside hospitals for headaches with no diagnosis.  The doctor noted that the Veteran had a subcutaneous tumor removed while in service from his right frontal region.  

In April 1977, the Veteran reported generalized headaches.  However, it was noted that the Veteran had recently had a mass excised from his forehead and that his headaches had decreased.  In August 1977, the Veteran reported regular headaches.  A September 1977 note reported the Veteran's complaints of headaches and noted that no physiological cause was found for these symptoms.  Somatization was questionable and response to medication was possible.  

In January 1978, the Veteran was noted to have numerous somatic/neurotic symptoms.  In March 1978, he reported having had a headache for several days.  He noted that he was told there was nothing more to do with respect to these symptoms, as tests were normal in the past.  In September 1982, it was noted that the Veteran had a knot removed from his right forehead in 1977 secondary to headaches.  A  September 1984 note documents a report of chronic headaches with onset two or three years ago.  

In a November 1985 statement, the Veteran noted that he had a growth removed from his right forehead in 1977.  He noted that the growth had reoccurred.  VA treatment records dated in June 1994 note that the Veteran had headaches twice a week with pain from the back of his head up to his sinuses.  He reported that these were worse when his sinuses were acting up.  In May 2008, the Veteran reported pain on the right side of his head.  A June 2008 record notes a light headache.  In a March 2009 statement, the Veteran reported surgery on his head in 1957.  He further reported he was hospitalized in 1981 for a headache.  

An October 1012 contract VA examiner noted that the Veteran had never been diagnosed with a headache disorder.  The examiner referenced the Veteran's report of post-traumatic headaches in 1957 related to a head injury to the right side of his forehead in a swimming pool during basic training.  The examiner noted that, currently, the Veteran currently had symptoms of frontal lobe headaches.  Reportedly, the Veteran had prostrating attacks of non-migraine headache pain multiple times a month.  The examiner further noted a report of impaired concentration and cognitive acuity during a headache.  

During the April 2014 hearing, the Veteran testified that he was injured in a pool in training and had a hematoma that grew in size and was removed while in service.  He noted he developed headaches at that time.  He noted that he received treatment from private sources in 1975 and 1976 but was told that these records were unavailable when he tried to obtain them.  

In this case, considering the evidence of record in light of the governing legal authority, the Board finds that the claim for service connection must be denied.  As explained below, not only is the evidence of record questionable as to current disability, there is no competent, credible, or probative evidence to support a finding that there exists a medical nexus between any current headaches and service, to include the alleged in-service injury.  

As for the matter of current disability, the Board notes that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at, or shortly before, the time he files a claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  See  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013);  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, the Board notes that the October 2012 examiner reported that the Veteran had not ever been diagnosed with a headache disorder but did currently have frontal headaches.  Thus, there is some question as to whether the Veteran has a current headache disability for the purpose of establishing service connection.  

However, to whatever extent that the examiner 'assessment of o frontal headaches and comments as to their characteristics and frequency was intended to suggest that the Veteran now has chronic headaches, the Board finds that there is no competent, probative evidence establishing a medical nexus between any current headaches  and the Veteran's military service. 

The Board notes that the Veteran is competent to report the onset, nature, frequency and severity of his headaches.  See Jandreau, supra..  As noted above, however, the only notation in the Veteran's available service treatment records of headaches is the November 1957 note of a slight headache.  Even if, in the absence of the Veteran's complete STRs through no fault of his own, the Board accepts as credible the Veteran's account of bumping his head in service, the available STRs do not indicate chronic headaches or a headache disorder.  Moreover, there is no medical evidence even suggesting such for many years after service.  

Post-service VA medical records document the first complaint of  headache in June 1976, approximately fifteen years after the Veteran's discharge from service.  Additionally, the Veteran's treatment records from that time period suggests that the headaches of which he complained and for which he received treatment were isolated occurrences.  The first evidence of chronic headaches is documented in a September 1984 record which notes that the Veteran reported the onset of chronic headaches two to three years prior .  By the Veteran's own contemporaneous report, this would place the onset of chronic headaches, at the earliest, in 1981, approximately 20 years after service discharge   The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board further notes that this  this evidence belies any current lay assertions  that his headaches started in service and that he has had chronic, continuous headaches  since that time.  

Moreover,  in the only medical opinion to address the question of medical etiology of current headaches, the October 2012 contract VA examiner opined that the Veteran's headaches were less likely than not incurred in or caused by his military service.  The examiner noted the report of "slight headache" when the Veteran was hospitalized in 1957 as a symptom of an acute phase of infectious hepatitis.  The examiner noted that it was unlikely that any complaints of headaches following this hospitalization were related to such.  Further, the examiner noted the Veteran's reports that his headaches were due to forehead trauma during basic training and concluded that his current headaches were less likely than not a result of this trauma as they were  not post-traumatic headaches.  Significantly, neither the Veteran nor his representative has presented or identified any contrary, competent opinion-i.e., one that, in fact, supports the claim. 

The Board finds that the October 2012 opinion, which was based on review of the claims file and examination of the Veteran, and supported by stated rationale, constitutes probative evidence on the question of medical nexus.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) and Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993)).  This competent, probative opinion weighs against a finding of service connection for headaches.  

Furthermore, no lay assertions as to diagnosis or medical etiology provides a basis for allowance of the claim.  As indicated above, this claim turns on the matters of whether the Veteran has chronic headaches or a headache disorder etiologically related to the Veteran's military service-complex medical matters outside the realm of a layperson.  See Jandreau, supra..  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion as to the complex medical matters upon which this claim turns.  

For all the foregoing reasons, the Board finds that the claim for service connection for headaches must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

As new and material evidence has not been received to reopen the service connection claim for hepatitis, with stomach problems, the appeal as to this matter is denied.  

Service connection for headaches is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


